Alice Robie Resnick, J.
In 1983, we addressed a similar problem in State, ex rel. Mitchell, v. Robbins & Myers, Inc. (1983), 6 Ohio St. 3d 481, 483-484, 6 OBR 531, 533-534, 453 N.E. 2d 721, 724, wherein it was stated:
“This appeal highlights a problem which is becoming increasingly prevalent; that is, the commission’s failure to state with any precision the basis for its decisions. Claimants and employers alike, who appear before the commission, are frequently informed that requested benefits are either being granted or denied based on ‘the evidence in the file and/or the evidence adduced at the hearing.’ See State, ex rel. Berry, v. Indus. Comm. (1983), 4 Ohio St. 3d 193, 196-198 (Clifford F. Brown, J., concurring). In the present case, this problem is exemplified as a result of the parties’ dispute over the meaning of the district hearing officer’s report.
“For the reasons that follow, we will, when necessary, henceforth grant a writ of mandamus directing the commission to specify the basis of its decision. Cf. State, ex rel. Cox, v. Indus. Comm. (1981), 67 Ohio St. 2d 235 [21 O.O. 3d 147]; State, ex rel. GF Business Equipment, Inc., v. Indus. Comm. (1982), 2 Ohio St. 3d 86. In other words, district hearing officers, as well as regional boards of review and the Industrial Commission, must specifically state which evidence and only that evidence which has been relied upon to reach their conclusion, and a brief explanation stating why the claimant is or is not entitled to the benefits requested. Moreover, this court will no longer search the commission’s file for ‘some evidence’ to support an order of the commission not otherwise specified as a basis for its decision.” (Emphasis added.)
Thus in Mitchell, supra, we required that the regional board of review and the commission specifically state which evidence was relied upon and provide a brief explanation stating why the claimant is or is not entitled to benefits. In spite of our holding in Mitchell, supra, the issue of what evidence the Industrial Commission relied upon in making its decision has continued to arise in many cases which come before us.
Because the problem persisted, in State, ex rel. Stephenson, v. Indus. Comm. (1987), 31 Ohio St. 3d 167, 31 OBR 369, 509 N.E. 2d 946, we stated the following:
“* * * We hold it to be necessary that the commission look at the claimant’s age, education, work record, and all other factors, such as physical, psychological, and sociological, that are contained within the record in making its determination of permanent total disability.
“Perhaps these factors were considered by the commission, but because we find no indication in the commis*205sion’s order that such factors were considered by the commission in reaching its decision on the percentage of permanent total disability * * * we reverse the judgment of the court of appeals and remand this cause to the commission for consideration of said factors, if previous consideration had not been given, and an amended order stating the commission’s findings after such consideration.” Id. at 173, 31 OBR at 374-375, 509 N.E. 2d at 951.
The problem, however, was not eliminated by Stephenson, supra. Rather, the commission started to release boilerplate orders simply reciting the foregoing nonmedical factors and totally failing to explain its decision, as required by Mitchell, supra. Thus, it was necessary for this court to once again reiterate the procedure to be followed by the commission. Accordingly, in State, ex rel. Frigidaire Division, General Motors Corp., v. Indus. Comm. (1988), 35 Ohio St. 3d 105, 518 N.E. 2d 1194, at paragraph one of the syllabus, we stated: “An order of the Industrial Commission must briefly explain the reasoning of the commission in granting or denying the benefits requested by the claimant, and must specifically state which evidence, in particular, the commission relied upon in reaching its decision. (State, ex rel. Mitchell, v. Robbins & Myers, Inc. [1983], 6 Ohio St. 3d 481, 6 OBR 531, 453 N.E. 2d 721, followed.)” See, also, State, ex rel. Swan, v. Midland Indus. Elec. Co. (1988), 36 Ohio St. 3d 53, 521 N.E. 2d 787; State, ex rel. Huntley, v. Interlake Steel Corp. (1989), 42 Ohio St. 3d 168, 538 N.E. 2d 103.
The foregoing requirements have been repeated in cases too numerous to cite. The Industrial Commission, however, continues to simply make formal, boilerplate incantations, such as in this case, wherein the commission stated that its order was “based particularly upon the reports [sic] of Doctors [sic] Steiman, * * * the claimant’s age, education, work history and other disability factors including physical, psychological and sociological * * Such an order is totally meaningless on review. It does not comply with any of the requirements set forth in Mitchell, supra, Stephenson, supra, and all of the other cases which followed. We have repeatedly called for orders which briefly explain the reasoning and specifically state which evidence was relied upon.
This court recently decided State, ex rel. Hartung, v. Colurnbus (1990), 53 Ohio St. 3d 257, 560 N.E. 2d 196, wherein we noted that “[o]rders denying permanent total disability benefits * * * remain frustratingly vague. These orders often indicate only that the claimant is ‘not permanently and totally disabled.’ Again, such general wording provides no insight into the basis for the commission’s decision and can lead to the sort of confusion seen here. * * *” Id. at 259, 560 N.E. 2d at 198. In Hartung, we gleaned from a similar order denying benefits (our criticism of which we now affirm) that the claimant"* * * had a psychological impairment of five percent and an orthopedic impairment of twenty percent. He was sixty years old at the time of application and had an eleventh grade education. He was employed for many years after his initial injury in 1967. Moreover, although their conclusions are not determinative, all of the medical reports relied on by the commission indicated that appellant was capable of some sustained remunerative employment. Obviously, the commission was not convinced that the combination created permanent total disability. We find no abuse of discretion.” Id. at 259-260, 560 N.E. 2d at 199. Thus, Hartung was a fact-specific *206case. Indeed, the vast majority of these cases are by their nature fact-specific, and must be treated on an individual basis by the hearing officers, the commission, and the courts. The holding in Hartung cannot be applied to other cases involving permanent total disability benefits.
Once again we hold that in each of its orders granting or denying benefits to a claimant the commission must specifically state what evidence has been relied upon, and briefly explain the reasoning for its decision. An order of the commission should make it readily apparent from the four corners of the decision that there is some evidence supporting it. We reiterate that this court will not search the entire record for “some evidence” to support the commission’s orders. As stated in State, ex rel. Swan, supra, a Stephenson order requires the commission to issue “an amended order identifying which of the above Stephenson factors were considered and its findings after such consideration.” Id. at 54, 521 N.E. 2d at 788. Our docket has been inundated with these cases and we must in each instance order the commission to comply with Mitchell, supra; Stephenson, supra; Swan, supra; and Huntley, supra.
The time has come for the commission to recognize its responsibility to prepare fact-specific orders which will be meaningful upon review. It is well-settled that the commission has the exclusive authority to determine disputed facts and weight of the evidence. See State, ex rel. Milburn, v. Indus. Comm. (1986), 26 Ohio St. 3d 119, 26 OBR 102, 498 N.E. 2d 440; State, ex rel. Hudson, v. Indus. Comm. (1984), 12 Ohio St. 3d 169, 12 OBR 237, 465 N.E. 2d 1289; and Meeks v. Ohio Brass Co. (1984), 10 Ohio St. 3d 147, 10 OBR 482, 462 N.E. 2d 389. However, a meaningful review can be accomplished only if the commission prepares orders on a case-by-case basis which are fact-specific and which contain reasons explaining its decisions. Since the order of the commission in this case employs only boilerplate recitation of the Stephenson factors, we order the commission to prepare an amended order. Such order must specifically state what evidence has been relied upon to reach its conclusion and, most important, briefly explain the basis of its decision.
We are acutely aware of the vast number of cases which arise involving these issues. Additional work will of necessity be encountered. However, we can never simply use expedience in resolving these cases, for by doing so, justice and fairness would be lost.
The judgment of the court of appeals is affirmed. A limited writ is granted ordering the commission to vacate its order and to proceed in accordance with this opinion.

Judgment affirmed and limited writ allowed.

H. Brown, J., concurs.
Sweeney and Douglas, JJ., concur separately.
Moyer, C.J., and Holmes, J., concur in the syllabus and judgment only.
Wright, J., concurs in judgment only.